NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-10372
                                                     17-10373
                Plaintiff-Appellee,
                                                D.C. Nos. 4:17-cr-00218-RM
 v.                                                       2:14-cr-00177-RM

DAVID ORLANDO RUIZ-CARPINTERO,                  MEMORANDUM*
a.k.a. David Hernandez Hernandez, a.k.a.
Jose Hernandez Hernandez, a.k.a. David
Orlando Ruiz, a.k.a. David Ruiz-Carpintero,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      In these consolidated appeals, David Orlando Ruiz-Carpintero appeals his

guilty-plea conviction and 41-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
concurrent 8-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Ruiz-Carpintero’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Ruiz-Carpintero the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief in these direct appeals.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                          17-10372 & 17-10373